Title: From Thomas Jefferson to John Jay, 11 May 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 11. 1785.

I was honoured on the 2d. instant with the receipt of your favor of Mar. 15. inclosing the resolution of Congress of the 10th. of the same month appointing me their Minister plenipotentiary at  this court; and also of your second letter of Mar. 22. covering the commission and letter of credence for that appointment. I beg permission through you, Sir, to testify to Congress my gratitude for this new mark of their favor, and my assurances of endeavoring to merit it by a faithful attention to the discharge of the duties annexed to it. Fervent zeal is all which I can be sure of carrying into their service, and where I fail thro a want of those powers which nature and circumstances deny me, I shall rely on their indulgence, and much also on the candour with which your goodness will present my proceedings to their eye. The kind terms in which you are pleased to notify this honor to me require my sincere thanks. I beg you to accept them, and to be assured of the perfect esteem with which I have the honor to be Sir your most obedient and most humble servt.,

Th: Jefferson

